Citation Nr: 0946846	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
March 30 2006, for a left hip disorder, currently 
characterized as residuals of a left total hip replacement 
and previously rated as Legg-Perthes disease, and to a rating 
in excess of 30 percent therefor on and after May 1, 2007.  

2.  Entitlement to an initial rating in excess of 20 percent 
for osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1970.  

The issue as to the veteran's entitlement to an increased 
rating for left hip disability comes before the Board on the 
basis of a rating decision entered November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas denying the veteran's claim for increase.  By 
its rating action in April 2006 and following the veteran's 
left hip replacement, the RO assigned a temporary total 
rating under 38 C.F.R. § 4.30 from March 30, 2006, to April 
30, 2006; a schedular 100 percent evaluation from May 1, 
2006, through April 30, 2007; and a 30 percent schedular 
rating from May 1, 2007.  Immediately prior to entry of the 
most recent rating decision and with knowledge of the action 
to be undertaken, the Veteran in April 2006 agreed to dismiss 
his appeal as to the rating(s) assigned for his left hip 
disorder.  

This other issue on appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision entered in 
November 2005, which granted service connection for 
osteoarthritis of the right knee with pain as secondary to 
the Veteran's service-connected left hip disability and 
assigned a 20 percent evaluation therefor, effective from 
December 30, 2003.  The Veteran appeals for a higher initial 
rating assigned for his service-connected right knee 
disorder.  

The issue of the veteran's entitlement to an initial rating 
in excess of 20 percent for right knee disablement is 
addressed in the REMAND portion of this document and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  





FINDING OF FACT

The Veteran withdrew from appellate consideration his claim 
for an increased rating for a left hip disability in a 
written statement received by VA in April 2006.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of entitlement to an increased rating for a left hip 
disorder by the Veteran-appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the Veteran, by means of a telephone 
conversation between himself and his representative on April 
5, 2006, that was subsequently reduced to writing, indicated 
that he was withdrawing from appellate consideration the 
issue involving his entitlement to an increased rating for 
his left hip disorder.  See VA Report of Contact dated in 
April 2006.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that matter, 
and as the Board does not have jurisdiction to review the 
appeal relating thereto, it must be dismissed.







ORDER

The issue of the veteran's entitlement to a rating in excess 
of 10 percent prior to March 30 2006, for a left hip 
disorder, currently characterized as residuals of a left 
total hip replacement and previously rated as Legg-Perthes 
disease, and to a rating in excess of 30 percent therefor on 
and after May 1, 2007, is dismissed.  


REMAND

The Veteran seeks an initial rating in excess of 20 percent 
for his service-connected right knee disorder, alleging in 
effect that it is far more severe than is reflected by the 
currently assigned evaluation.  In this regard, he reports 
that he has been advised by his treating physicians that he 
is to undergo right knee replacement once hip replacement 
surgery is accomplished.  

The Board observes that the Veteran has not been afforded a 
VA medical examination with respect to his right knee since 
2005 and that updated clinical findings as to the current 
severity of the disorder in question would be of assistance.  
Notice is taken as well that the most recent examination in 
2005 identified, in addition to limitation of motion and 
associated pain and functional loss, pseudolaxity of the 
medial collateral ligament, a varus deformity, and 
patellofemoral crepitus, which may warrant the assignment of 
a separate, compensable evaluation on the basis of rating 
criteria other than for limited motion.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (regarding separate ratings for arthritis with 
limitation of motion or pain on motion and instability of a 
knee).  

Lastly, additional VA treatment records, including those 
pertaining to medical care and evaluation of right knee 
disability, are shown to have been added to the claims folder 
following the issuance of the statement of the case in 
January 2006, but without the subsequent issuance of a 
supplemental statement of the case pursuant to  38 C.F.R. 
§ 19.31 (2009).  On the basis of the foregoing, further 
evidentiary and procedural development of this matter is 
deemed necessary.  38 C.F.R. § 19.9 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder, including those compiled 
at VA medical facilities since April 
2006.  

2.  Thereafter, afford the Veteran a VA 
orthopedic or joints examination in order 
to determine the current nature and 
severity of his service-connected right 
knee disability.  Such examination should 
include range of motion studies and any 
other tests that are indicated.  The 
examiner must note whether it is at least 
as likely as not (50 percent or greater 
degree of probability) that there is any 
additional functional loss (i.e., 
additional loss of motion) of the right 
knee due to pain or flare-ups of pain 
supported by adequate objective findings, 
or additional loss of right knee motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  In 
addition, the 
existence of any other right knee 
impairment, including but not limited to 
recurrent subluxation or lateral 
instability, and the degree of any such 
impairment, must be fully ascertained.  

The claims folder should be furnished to 
the examiner for use in the study of this 
case and the prepared written report 
should indicate whether in fact the 
claims folder was provided and reviewed.

3.  Lastly, the issue on appeal involving 
entitlement to an initial or staged 
rating in excess of 20 percent for a 
right knee disorder, to include the 
question of whether separate compensable 
ratings are for assignment on the basis 
of instability and arthritis with 
limitation of motion or pain on motion of 
the right knee should be readjudicated.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with an appropriate 
supplemental statement of the case as to 
all evidence received and actions taken 
since entry of the statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

